September 1, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 1, “each recess” lacks antecedent basis.  Applicant does not define that the “polymeric arm rest forms” have a “recess until claims 9 and 10.  So, it appears claims 11 should depend from claim 9 or 10 so that “each recess” has proper antecedent basis.
The aforementioned problem renders the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hilemn (U.S. Patent No. 4,077,517) in view of Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2).

    PNG
    media_image1.png
    328
    344
    media_image1.png
    Greyscale

Hilemn teaches the structure substantially as claimed including an upholstered chair comprising: having two arm rest forms 14,16, a backrest 22; a seat 18 connecting to and extending between each of the two arm rest forms, each of the two arm rest forms being hollow and having a continuous wall extending around a top, two lateral sides, a forward side, a rearward side, and a bottom side, the chair covered by upholstery. Hilemn teaches that two of the spanning frame members are attached to the respective polymer arm rest forms with a threaded fastener at each end of the two spanning frame members (see the specification where it reads that the “panel 48 which may be nailed or affixed thereto in any conventional manner) but does not teach that armrests are blow-molded. However, Burhman, Casini, and Andrade all teach that modular chairs that may be blow molded, injection molded, or made with similar techniques.  It would have been obvious and well within the level of  to include blow-molded armrests, as taught by since blow molding structures are nothing more than an alternative conventional method to injection molding, extrusion molding, or using wood to build structures and parts of modular furniture.  Also, the blow-molded arm rest forms would allow the arm rests to have some flex  and in turn would allow the arm rest forms to deflect downwardly at least 1.0 inches at a top of the arm rest form without damage to the arm rest form.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over Hilemn (U.S. Patent No. 4,077,517) in view of Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2),  as applied to claim 1 above, and further in view of Kich (U.S. Patent No. 8,356,954 B2).
As for claim 3, Hilemn  in view of Burhman  or Casini, or Andrade teaches including that the backrest and seat comprise a plurality of wood spanning members extending between the two arm rest forms but does not teach that each of the arm rest forms have a through slot that extends from one lateral side to the opposite lateral side of the respective arm rest form, and wherein the slot is elongate in a forward rearward direction.

    PNG
    media_image2.png
    229
    439
    media_image2.png
    Greyscale

However, Kock teaches the concept of arm rest forms that have through slots extending from one lateral side to the opposite lateral side of the respective arm rest form, and wherein the slot is elongate in a forward rearward direction.  It would have been obvious and well within the level of ordinary skill in the art to modify the armrest forms, as taught by Hilemn  in view of Burhman  or Casini, or Andrade, to include through slots, as taught by Koch, since armrests of modular furniture can be manufactured in numerous forms.  In this case, the through slots would result in more light-weight  armrests while still allowing the armrests to be upholstered.

Claims 7-8, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al (U.S. Patent No. 10,512,338 B1) in view of Griggs, Jr. (U.S. Patent Application Publication No. 2012/0217784 A1) and Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2).

    PNG
    media_image3.png
    392
    470
    media_image3.png
    Greyscale

Hawkins et al teach the structure substantially as claimed including upholstered chair comprising:
a backrest frame comprising a wood breast rail 78, a wood rear spring rail 79, a lower forward wood rail 42, a lower back rail 44;
a pair of arm rest forms having an inset wall portion defining a breast rail slot and an inset wall portion defining an inset wall portion defining a rear rail slot, the breast rail slot, a pair of arm rest forms, each of the arm rest forms being hollow and having a continuous wall extending around a top, one lateral side, a forward side, a rearward side, and a bottom side;
a backrest frame;
a seat deck;
each end of the plurality of spanning wood frame members received in a form fit recess on an exterior surface of 5Application No. 17/481,151 the respective exterior wall, none of the respective exterior wall defining each recess extends completely around the top, a first side, bottom and a second side of the respective end of the spanning wood frame member;
wherein a plurality of such spanning members are secured to other wood frame members that are primarily in an upright orientation;
wherein the spanning members are part of an integrated backrest frame;
wherein the backrest comprises 


    PNG
    media_image4.png
    316
    417
    media_image4.png
    Greyscale

Griggs, Jr. teaches an armrest form that has a two lateral sides. However, Burhman, Casini, and Andrade all teach modular chairs that may be blow molded, injection molded, or made with similar techniques.  It would have been obvious and well within the level of  to include blow-molded armrests, as taught by since blow molding structures are nothing more than an alternative conventional method to injection molding, extrusion molding, or using wood to build structures and parts of modular furniture.  Also, the blow-molded arm rest forms would allow the arm rests to have some flex  and in turn would allow the arm rest forms to deflect downwardly at least 1.0 inches at a top of the arm rest form without damage to the arm rest form.
As for claim 8, Hawkins et al teach that a lower margin of the lower forward wood rail is flush with lower margins of each arm rest form.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al (U.S. Patent No. 10,512,338 B1) in view of Griggs, Jr. (U.S. Patent Application Publication No. 2012/0217784 A1) and Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2), as applied to claim 7 above, and further in view of Yuan (U.S. Patent No. 9,309,914 B2).
Hawkins et al in view of Griggs, Jr. in view of Burhman or Casini, or Andrade teaches the structure substantially as claimed but does not specify that the recesses have a threaded insert 4Application No. 17/481,151 therein and the lower forward rail and the lower back wood rail are attached to each of the polymeric rails with a threaded screw extending through the lower forward rail into the threaded insert.



    PNG
    media_image5.png
    182
    493
    media_image5.png
    Greyscale

Yuan teaches fasteners 11,12 having an internal thread for extending through a continuous wall 15, such as the wall of an armrest, into the interior of an arm rest form, and that clamp onto the wall, and cooperating fasteners 41 having exterior threads that are adapted to extend through respective ones of a plurality of spanning wood frame cross members and into respective ones of the fasteners 11,12 having internal threads (See Figures 2C and 2G of Yuan above).  It would have obvious and well within the level of ordinary skill in the art to form the seat, as taught by Hilemn, from blow molded polymer, as taught by Burhman, Casini, and Andrade, since blow molding is nothing more than an alternative conventional method to injection molding or extrusion molding. However, the costs of blow molding are lower as compared to injection molding.  It would have obvious and well within the level of ordinary skill in the art to use the type of fasteners such as the one taught by Yuan, since it would provide a more secure attachment of the parts that would also prevent inadvertent detachment o the fasteners and the walls. 

Claims 4-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636